Kupferman, J. P. (concurring).
I concur that the order by Special Term dismissing the complaint on the ground of forum non conveniens should be affirmed. Under the exceptional circumstances of this case, dismissal on that ground was not an abuse of discretion despite the apparent absence of a viable alternative forum.1
Based on equitable considerations of justice, fairness, and convenience, forum non conveniens is a flexible doctrine, codified in New York (CPLR 327),2 whereby a court may in its discretion decline to exercise jurisdiction over a transitory cause of action which does not bear a substantial nexus to the State of New York. (See Martin v Mieth, 35 *381NY2d 414, 418; Irrigation & Ind. Dev. Corp. v Indag S.A., 37 NY2d 522, 526; Silver v Great Amer. Ins. Co., 29 NY2d 356, 361.)
This litigation between two successive despotic regimes of a distant Nation bears no substantial nexus to the State of New York. Special Term, in its memorandum decision, considered all of the relevant factors for determining whether New York is an inconvenient forum for the trial of a particular action. (See Varkonyi v S.A. Empresa De Viacao Airea Rio Grandense [Varig], 22 NY2d 333, 338.) None of these considerations points to New York as a convenient forum for the trial of this action except the possible lack of an alternative forum. None of the events complained of took place in New York. No mention is made of the presence in New York of any witnesses whose testimony would be required. Nor would it serve the convenience of the court, an important consideration (see Bata v Bata, 304 NY 51, 56), to be required to interpret and apply Iranian law.3
Reyling on Gulf Oil Corp. v Gilbert (330 US 501), and its progeny, for the proposition that the non conveniens doctrine “presupposes at least two forums in which the defendant is amenable to process” (330 US, at p 507), the dissent holds that the absence of an alternative forum to which defendant would either consent or be amenable to jurisdiction precludes dismissal on forum non conveniens grounds.
However, in Gulf Oil Corp. v Gilbert (supra) the United States Supreme Court acknowledged the inherent power of a court to decline to exercise jurisdiction in the interests of justice where exceptional circumstances exist (330 US, at p 504; see, also, Canada Malting Co. v Paterson Co., 285 US 413, 422-423).
*382In Noto v Cia Secula di Armanento (310 F Supp 639 [SDNY, 1970]), the court declined to exercise jurisdiction over a suit between aliens arising from an explosion of a tanker in an Iranian port. In that case, Judge Weinfeld (p 648) rejected the argument that the absence of an alternative forum in which defendants would be subject to jurisdiction precluded the court from exercising its discretion under forum non conveniens to dismiss the suit.4
Aside from considerations of the burden of trying this action in the already congested courts of New York, Special Term providently exercised its discretion to protect our courts from becoming embroiled in the internal politics of a foreign Nation. By what standard would a New York court pass judgment on the perquisites of an emperor? No court should be required to serve as a paymaster of the spoils of empire, or referee between dictators. (Cf. Stone v Freeman, 298 NY 268, 270-271; Flegenheimer v Brogan, 284 NY 268.)5

. A more logical forum in which to try this action would be Egypt inasmuch as the Shah died in Egypt and spent more time there than in New York. However, it is unlikely that defendants would consent to jurisdiction in Egypt, and the record fails to set forth the jurisdictional law of Egypt or of any other possible forum.


. That section provides in relevant part: “Rule 327. Inconvenient forum. When the court finds that in the interest of substantial justice the action should be heard in another forum, the court, on the motion of any party, may stay or dismiss the action in whole or in part on any conditions that may be just.”


. Iranian law under the Shah was based on an entirely different set of principles from those underlying American jurisprudence. Codified more than 50 years ago, the Iranian law then in effect drew its tenets from both Islamic and European sources. (See Farmanfarmaian v Gulf Oil Corp., 437 F Supp 910,924 [SDNY, 1977], affd 588 F2d 880.)
The complaint charges that the late Shah, aided and abetted by his wife, breached a duty of trust allegedly applicable under the terms of his constitutional monarchy, by converting national assets to his personal use. Plaintiff has failed to plead with particularity (CPLR 3016, subd [e]) the substance of the applicable foreign law.


. In dismissing the complaint in that case, Judge Weinfeld stated (p 648): “Despite these overwhelming factors, which strongly support refusal of jurisdiction, plaintiffs contend that dismissal of these suits is foreclosed, since the doctrine of forum non conveniens ‘presupposes at least two forums in which the defendant is amenable to process; [it] furnishes criteria for choice between them.’ They argue that none of the defendants here is amenable to process in an obviously more convenient foreign forum;' nor has any defendant agreed to submit to such foreign jurisdiction. In sum, plaintiffs contend that upon this ground alone the Court is without discretion in the matter and lacks power to decline to entertain jurisdiction. This Court does not agree. Essentially, the discretion which the Court is called upon to exercise under the doctrine * * * invokes the Court’s inherent power to decline jurisdiction ‘in the interest of justice.’ ”
It is noteworthy in this respect that CPLR 327 authorizes a court to dismiss an action in the interest of substantial justice upon any conditions that may be just. The rule does not by its terms require that the dismissal be conditioned on defendant’s consent to jurisdiction in another forum.


. Of course this line of cases, involving the refusal of a court to enforce an illegal contractual arrangement, is factually distinguishable from the present case. The underlying principle, however, is applicable. A court should not lend its aid to a corrupt or evil design. One who seeks equity must do equity.